DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both a mud return outlet and a bell nipple outlet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “240” has been used to designate both a tool interface and a working tool assembly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character “253” appears twice on figure 5 and appears to reference different elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “264” has been used to designate a snubbing adapter and a coiled tubing adapter and a tool interface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “274” has been used to designate both a logging adapter and a tool interface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 3, insert --to-- following “piston”.  
Claims 2-20 are objected to because they all recite “A MPLA in accordance with claim 1”, and should be rewritten as “The MPLA in accordance with claim 1”.
In claims 14-15, actuator is misspelled.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2020/0362659 A1 (Fraczek et al.).
As concerns claim 1, Fraczek et al. discloses a multipurpose latch assembly (MPLA) for a drilling rig having a blowout preventer (BOP), wherein the BOP includes a housing defining a vertical bore extending through the housing along a vertical axis, the vertical bore having a BOP bore diameter (see figure 1), the MPLA comprising: a body 220 including: an upper flange 210 having an upper flange configuration; a lower flange 230 having a lower flange configuration; and an annular sidewall extending between the upper flange and the lower flange about the vertical axis, an inner surface of the sidewall defining a receiving bore formed about the vertical axis (bowl housing 220), the receiving bore having a diameter; the sidewall further defining a plurality of latching slots extending radially outward, relative to the vertical axis, from the receiving bore into the sidewall (see figure 6B, the piston bore approximate 540); a plurality of actuator assemblies 250 attached to an outer surface of the sidewall, each respective actuator assembly being disposed adjacent a respective latching slot, and each actuator assembly including: a cylinder 290 having a cylinder bore; a piston 610 slidably mounted in the cylinder bore to define a latch cavity disposed on a first side of the piston and an unlatch cavity disposed on a second side of the piston (note the ports at 252 and 254), wherein selectively adding fluid into the latch cavity causes the piston to move in a first direction and selectively adding fluid into the unlatch cavity causes the piston to move in a second direction; a plurality of latching dogs 620, each respective latching dog being slidably mounted in a respective latching slot for moving between an unlatched position, wherein a radially inner end of the respective latching dog is disposed within the respective latching slot and does not extend radially into the receiving bore, and a latched position, wherein the radially inner end of the respective latching dog extends radially inward from the respective latching slot at least partially into the receiving bore (figure 6B illustrates the latched position, the unlatched position is not specifically shown, but would be as in figure 5D, with no dog in the groove at 540), and; wherein each respective latching dog 620 is operatively mechanically connected to a respective piston 610 so that moving the respective piston in the first direction causes the respective latching dog to move toward the latched position and moving the respective piston in the second direction causes the respective latching dog to move toward the unlatched position; and wherein the MPLA is adapted to receive, in the receiving bore, a tool 500 having a circumferential sidewall with a circumferential inset slot 540 formed in a radially outer surface thereof, the circumferential sidewall having a tool body diameter and the circumferential inset slot having a slot depth below the radially outer surface of the circumferential sidewall (as shown), wherein the receiving bore diameter of the MPLA is selected so that, when the latching dogs are in the unlatched position, the tool is insertable into the receiving bore of the MPLA such that the circumferential inset slot 540 of the tool is axially aligned with the latching slots of the MPLA, and when the latching dogs 620 are in the latched position, the tool is not insertable into the receiving bore of the MPLA such that the circumferential inset slot is axially aligned with the latching slots (figure 6B); and wherein, when the tool 500 is inserted into the receiving bore of the MPLA such that the circumferential inset slot 540 of the tool is axially aligned with the latching slots of the MPLA and the latching dogs are in the latched position, the inner ends of the latching dogs 620 extend into the circumferential inset slot to prevent withdrawal of the tool body from the receiving bore (figure 6B).
As concerns claim 2, Fraczek et al. discloses a MPLA in accordance with Claim 1, wherein the receiving bore diameter of the MPLA 220 is greater than the BOP bore diameter 180; and wherein the MPLA is adapted to receive, in the receiving bore, a tool 500 having a tool body diameter that is greater that the BOP bore diameter.
As concerns claim 4, Fraczek et al. discloses a MPLA in accordance with Claim 1, wherein each actuator assembly further comprises a piston shaft extending from the piston 610 to the latching dog 620 through a radially inner wall of the cylinder to operatively mechanically connect the piston the latching dog (figure 6B).
As concerns claim 9, Fraczek et al. discloses a MPLA in accordance with Claim 1 adapted to receive a tool in the receiving bore, wherein the tool is an adapter for a rotating control device (RCD) bearing assembly (figure 6B), and wherein the tool has a first seal between the tool and the receiving bore disposed at a first axial position along the vertical axis and a second seal between the tool and the receiving bore disposed at a second axial position along the vertical axis (seals are shown at 542, 556 and 557).
As concerns claim 14, Fraczek et al. discloses a MPLA in accordance with Claim 1, wherein the actuators are hydraulic actuators (0004).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraczek et al. in view of US 2018/0010411 A1 (Kroesen et al.).
As concerns claim 15, Fraczek et al. discloses a MPLA in accordance with Claim 1, but lacks to disclose wherein the actuators are electric actuators. Nevertheless Kroesen et al discloses a BOP assembly 30 having a piston 114 that may be actuated either hydraulically or, as an alternative, an electric motor for displacing the piston 114 (see 0039). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to use electric actuators to obtain the predictable result of providing remote actuation for the latch mechanisms when a hydraulically operated system may be unfeasible or less practical in a particular application.
Claim(s) 3, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraczek et al. in view of US 5,309,992 (Watkins).
As concerns claim 3, Fraczek et al. discloses a MPLA in accordance with Claim 1, but lacks to expressly disclose wherein the radially inner end of the latching dogs are shaped concavely with the same radius as the inner surface of the sidewall defining the receiving bore; and wherein when the latching dogs are fully retracted, the radially inner faces of the latching dogs are flush with the sidewall bore. Nevertheless Watkins discloses a wellhead connector apparatus wherein the radially inner end of the latching dogs are shaped concavely with the same radius as the inner surface of the sidewall defining the receiving bore; and wherein when the latching dogs are fully retracted, the radially inner faces of the latching dogs are flush with the sidewall bore (see figure 2, locking segments 17 have concave locking surfaces). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the concave surface on the latching dogs to obtain the predictable result of facilitating insertion of a tool into the receiving bore, as well as providing a mechanical advantage by improving the contact area to insure full contact between the locking surface and the tool.
As concerns claims 16-17 and 19-20, the combination does not expressly disclose the claimed ranges for the flange configurations, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed configurations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.


Allowable Subject Matter
Claims 5-8, 10-13 and 18 are objected to as depending from a rejected base claim, but would be allowable if rewritten or incorporated into the base claim including all limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679